       Case 1:20-cr-00199-KMW Document 166 Filed 03/23/21 Page 1 of 1
                                         MEMORANDUM
                                                                     USDC SONY
TO:     Honorable Kimba M. Wood                RE: U.S.A. vs. Diaz   J)OCUMENT
        U.S. District Judge                          DOCKET#: 1:20-c ~J!1QTRONICALL Y FILED
                                                                     DOC#:- - - - - - -
FROM:     Scott Kowal, Chief
                                                                     DATEFILED: 3 /~3 (~ /
          Pretrial Services Officer

The attached memorandum was prepared by Pretrial Services Officer:
        Erin Cunningham                                             212-805-4328
        Name                                                      Phone Number
will present to Your Honor significant details about the Bail Conditions Which were imposed
on the above-name defendant.

We are requesting direction from the Court. Please initial the appropriate box(es) and return
this form to us so that we may comply with your instructions.

[]     I have reviewed the information that you have supplied. I do not believe that this
       matter requires any action by the Court at this time.

✓      Please inform all parties concerned that I will conduct a Bail Review Hearing in
       Gou rtrooffi #
        'b") !>~~ e:<:            on      Prgci l          r
                                             Date                     Time

[]     I request that a Bail Review Hearing be conducted by:

              []     The presiding Magistrate Judge in courtroom # 5A.

              []     The District Court Judge presiding in Part I.

              []     Judicial Officer at his/her earliest convenience.

[]     I direct that the U.S. Attorneys office prepare a bench warrant for my signature, for
       violations of conditions of release.


          .   Judicial Officer        .3 ( ":2. 3   r~ (
JUDICIAL OFFICER QUALITY IMPROVEMENT COMMENTS: This space is available for
you to provide us with your thoughts or comments on the quality or content of this report.
We are interested in knowing what we could have done differently or better to improve the
value of this report to you. Thank you, Scott Kowal, Chief U.S. Pretrial Services Officers.
